Citation Nr: 1310383	
Decision Date: 03/27/13    Archive Date: 04/09/13

DOCKET NO.  10-36 326A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel






INTRODUCTION

The Veteran had active service from October 1952 to August 1956.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of August 2009 by the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  

In July 2011 and again in November 2012, the Board remanded the Veteran's claim for additional development.  As discussed in further detail below, the Board finds that there has been substantial compliance with its prior remand directives and, thus, appellate review may proceed.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's current lumbar spine disorder is not related to any event, injury, or disease in service, and arthritis was not manifest to any degree within one year after discharge from service.


CONCLUSION OF LAW

A lumbar spine disorder was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2012).  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements apply to all five elements of a service-connection claim:  veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006).  

In this case, VCAA notice was provided through a March 2009 letter, which specifically advised the Veteran of the evidence needed to substantiate his claim for service connection for a lumbar spine disorder (then claimed as a low back injury).  The March 2009 letter also informed the Veteran of his responsibilities, and those of VA, in obtaining relevant evidence, while describing in detail how VA assigns a disability rating and an effective date following the grant of service connection. Therefore, that letter satisfied the heightened notice requirements set forth in Dingess.  In light of the above VCAA letter, which was sent prior to the initial adjudication of the Veteran's claim, no further development is required with respect to the duty to notify under 38 C.F.R. § 3.159(b).

With respect to the duty to assist, the agency of original jurisdiction (AOJ) has exhausted efforts to obtain the Veteran's complete service treatment records (STRs), as well as his pertinent post-service VA medical reports.  Pursuant to the Board's prior remands, the AOJ requested that the National Personnel Record Center (NPRC) furnish copies of all outstanding STRs, to specifically include records pertaining to the Veteran's alleged five-day hospitalization in October 1952.  The AOJ also requested the June 5, 1991, lumbar spine X-ray report prepared by the Buffalo, New York, VA Medical Center.  However, while the latter report has been obtained, the NPRC has expressly indicated that the identified in-service hospitalization reports cannot be located.  The Veteran has been duly informed of the status of the AOJ's records request, but has not provided additional information that would enable VA to obtain or reconstruct any of his missing STRs.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to assist is not a one-way street.)  Accordingly, further efforts to obtain such STRs would be futile and are therefore unwarranted.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (stating that VA is not required to provide assistance to a claimant if no reasonable possibility exists that such assistance would aid in substantiating the claim); see also Hayre v. West, 188 F.3d 1327, 1331-1332 (Fed. Cir. 1999) (finding that VA's efforts to obtain Federal records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile). 

Significantly, the Veteran has not contended, and the record has not otherwise shown, that any additional service or post-service records remain outstanding that are necessary to decide his lumbar spine claim.  Accordingly, the Board finds that further records development is unwarranted.  Nevertheless, the Board recognizes that where, as here, STRs are purportedly missing, VA has a heightened duty to assist the Veteran.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  This includes obtaining medical examinations and opinions to the extent necessary to decide the issue on appeal.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In this case, VA has met its heightened duty to assist the Veteran by affording him a January 2012 VA examination, as well as a follow-up December 2012 examination conducted through the Disability Benefits Questionnaire (DBQ) process.  As discussed below, the report of the initial VA examination has been deemed inadequate for rating purposes.  However, in accordance with the Board's latest remand, the deficiencies inherent in that report have been remedied by the December 2012 VA DBQ examiner's opinion.  While the Veteran has expressed disagreement with the VA DBQ opinion, he has not alleged that it is insufficient to adjudicate his lumbar spine claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  Nor does the record otherwise suggest that this case.  Accordingly, the Board considers it unnecessary to remand for an additional examination or opinion in this case.  

Nor does the Board have other cause to delay adjudication as its latest remand has met with substantial compliance by the AOJ.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As discussed above, that agency has conducted appropriate efforts to obtain the Veteran's service and post-service treatment records and has obtained a VA medical opinion that is sufficient to rate his service-connection claim.  Moreover, in furnishing the requested medical opinion, the December 2012 VA DBQ examiner has expressly heeded the Board's remand directives to conduct a thorough records review, render findings responsive to VA's applicable laws and regulations, and support those findings with a detailed rationale, which addresses and reconciles the Veteran's documented complaints and clinical reports of in-service and post-service back and joint problems.  Accordingly, the Board is satisfied that the December 2012 examiner has adequately considered the pertinent evidence of record, both medical and lay, and thus achieved substantial compliance with the terms of the latest remand.  See Dyment, 13 Vet. App. at 146-47; D'Aries, 22 Vet App. at 105. 

In further compliance with the Board's remand, the Veteran's claim has been readjudicated in a March 2013 supplemental statement of the case (SSOC).  In that readjudication, the AOJ has expressly addressed the VA treatment records and VA DBQ examination findings obtained pursuant to the last remand.  Therefore, absent any showing to the contrary, the Board presumes the AOJ has met its obligation to consider all evidence added to the record since the previous adjudication of the Veteran's claim.  See 38 C.F.R. § 19.31 (2012).  Significantly, neither the Veteran nor his representative has alleged or shown that this particular duty has not been met.  In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied in this case and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Service Connection for a Lumbar Spine Disorder

The Veteran contends that his currently diagnosed lumbar spine disorder had its onset in service and that service connection is therefore warranted on a direct basis.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  Although he has not raised any other theories of entitlement, the record reflects that he has a chronic disease (degenerative arthritis of the lumbar spine) for which VA benefits may be granted on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309(a) (2012).  Accordingly, the Board will also consider that theory of entitlement in evaluating the merits of his claim.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (holding that the Board is required to weigh all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process).

At the outset of this discussion, the Board again acknowledges that a portion of the Veteran's STRs remain outstanding.  Pursuant to the July 2011 remand, the AOJ attempted to locate these service records but was unsuccessful.  See Hayre, 188 F.3d at 1331-1332.  As such, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  See Cuevas, 3 Vet. App. at 548.  Significantly, however, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).  Moreover, the Board's obligation to carefully address and weigh all potentially favorable evidence does not lower the overall legal standard for proving a claim for service connection.  See Russo v. Brown, 9 Vet. App. 46 (1996).  

Service connection may be established on direct basis for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  Alternatively, service connection may be granted on a presumptive basis for a chronic disease, such as arthritis, which manifests to a compensable degree within the initial post-service year.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2012).  

To establish service connection for a claimed disorder, there generally must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Until recently, the second and third elements of Hickson could be met through a showing of continuity of symptomatology, which could be established under certain circumstances through lay evidence.  See 38 C.F.R. § 3.303(b) (2012).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has now clarified that the theory of continuity of symptomatology applies only to diseases recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  In other words, that theory may only serve as a path to service connection for diseases that fall within the presumptive provisions outlined above.  Fortuitously for the Veteran, such diseases include degenerative arthritis of the lumbar spine.  38 C.F.R. § 3.309(a) (2012).  Accordingly, the Board will consider whether to grant his claim based on continuity of symptomatology as well as the traditional Hickson elements.  See 38 C.F.R. § 3.303(b); Hickson, 12 Vet. App. at 253.  

Turning to the first prong of Hickson, the Board observes that the Veteran's current low back diagnosis is not in dispute.  Indeed, multiple VA treating providers and examiners have concurred that the changes in his lumbar spine comport with a diagnosis of degenerative arthritis, which is discernible on x-ray.  Accordingly, the Board finds that the threshold requirement for service connection has been met in this case.  Hickson, 12 Vet. App. at 253.  

The Board also finds that the Veteran has met the second requirement for service connection set forth in Hickson.  Id.  In this regard, the Board concedes that his report of a traumatic injury, incurred during kitchen duty in October 1952, is not substantiated by his available STRs.  However, those records do show that, in November 1952, he was hospitalized for complaints of muscular low back pain, which were precipitated by deep breathing and bending.  Subsequent records, dated in March 1954, revealed that the Veteran sought treatment for joint injuries incurred after falling off a fire truck.  Tellingly, neither episode yielded specific findings of lower back trauma.  Moreover, the Veteran did not complain of any such trauma on separation and none was clinically shown.  Nevertheless, given the showing of back and other joint problems in his STRs, and mindful that the unavailability of other records triggers a heightened duty to resolve all reasonable doubt in his favor, the Board finds that he has presented sufficient evidence of in-service incurrence to satisfy the second element of Hickson.  Id.  Accordingly, the Veteran's claim now turns on the third Hickson element, which concerns whether a link exists between his active service and any current lumbar spine disorder.

In an effort to establish the required nexus, the Veteran presented for an initial VA examination in January 2012.  At that time, he reported a 30-40-year history of chronic lumbar pain, but denied any specific back injuries during active service.  Instead, he maintained that the trauma arising from his October 1952 kitchen duty accident had been localized in his left hip.  The Veteran further maintained that this injury had not prevented him from completing his basic training.  He did not attest to any additional in-service trauma.  

Concurrent physical testing and x-rays yielded a diagnosis of degenerative arthritis at the L5-S1 vertebrae.  However, the examining VA clinician concluded that this disorder was less likely than not related to the Veteran's service.  As a rationale for that opinion, the examiner referenced the Veteran's own statements during the clinical interview.  The examiner also observed that the March 1954 slip-and-fall injury, which the Veteran had declined to mention but which was noted in his STRs, had impacted his left wrist, rather than his back.  Additionally, the examiner emphasized that the Veteran's June 1956 separation examination report contained no evidence of low back pathology and that none was apparent for many decades following service.  In fact, the examiner noted that the earliest showing of such pathology was a June 1991 x-ray finding of degenerative lumbar spine arthritis.  The relatively late onset of this disorder, in the examiner's estimation, was consistent with age-related changes, rather than with any sequelae attributable to the Veteran's active service.

Significantly, in rendering the above findings, the January 2012 VA examiner declined to mention the subjective complaints of muscular back pain noted in the November 1952 STRs.  The examiner also declined to provide a basis for discussion of the June 1991 lumbar spine x-ray, which was not of record at the time her examination was completed.  Consequently, the Board determined that the January 2012 VA examiner's negative nexus opinion was predicated on incomplete facts and, thus, insufficient to decide the Veteran's claim.  See Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see also, Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  Accordingly, the Board remanded the claim for a follow-up VA examination, which was conducted in December 2012 by a specialist in rehabilitation medicine.

In contrast with prior VA examiner, the December 2012 VA examiner expressly addressed the muscular back pain symptoms noted in the November 1952 STRs.  However, the examiner observed that those symptoms comported with a diagnosis of pharyngitis, rather than a spine disorder.  The December 2012 examiner then noted that the rest of the Veteran's STRs were negative for back problems and that he continued to deny any spinal trauma during his period of service.  The remainder of the December 2012 examiner's findings echoed those of his predecessor with respect to the Veteran's subjective reports of chronic low back pain, beginning after he left service, and the age-related changes in his lumbar spine, which manifested in June 1991.  Moreover, both VA examiners were in agreement that the Veteran's current lumbar degenerative arthritis bore no relationship to his active duty or to any incident therein.

Significantly, the Veteran has not submitted any medical opinions contradicting the December 2012 VA examination findings.  Nor has he produced any other evidence in support of his lumbar spine claim or provided information that would enable VA to elicit such evidence on his behalf.  Consequently, the Board finds that, to the extent such favorable evidence exists but has not been obtained, the responsibility lies with the Veteran.  See Wood, 1 Vet. App. at 193.

In the absence of additional medical opinion evidence, the Board concludes that the findings of the December 2012 VA examiner are the most probative in this appeal.  See Wensch v. Principi, 15 Vet. App. 362, 367 (2001) (noting that, in its assessment of medical opinion evidence, the Board can favor some evidence over other evidence so long as it adequately explains its reasons for doing so).  In reaching this conclusion, the Board has applied the criteria for weighing medical opinion evidence promulgated by the United States Court of Appeals for Veterans Claims (Veterans Court) in Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Such criteria include whether the opining clinician (1) was fully informed of the pertinent factual premises (i.e., history) of the case; (2) provided a fully articulated opinion; and (3) supported that opinion with analysis.  Id. (noting that while the Federal Rules of Evidence are not binding on the Veterans Court, nor on the Board, the rules on expert witness testimony provide useful guidance in assessing the probative weight of medical opinions).  Nieves-Rodriguez, 22 Vet. App. at 302.

With regard to the first prong of this three-part inquiry, the Board observes, at the outset, that the December 2012 VA examiner demonstrated his familiarity with the pertinent facts of the case through his review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  The Board recognizes that claims file review is not a strict prerequisite for medical opinions, even those authored by VA examiners.  See Nieves-Rodriguez, 22 Vet. App. at 301.  Nevertheless, the probative value assigned to a medical opinion may be reduced if the clinician fails to acknowledge relevant information, particularly that which is contrary to the opinion.  Conversely, greater reliance may be placed on an opinion rendered by an examiner who fully accounts for all salient evidence, both clinical and lay.  Indeed, it is the responsibility of each VA examiner to duly consider all such competent evidence of record, and to reserve the Board's right to determine the overall weight of that evidence in the final adjudication of the claim.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also, Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).  

Here, the December 2012 examiner effectively considered all competent evidence by comprehensively reviewing the STRs, including the November 1952 report of low back pain that his predecessor had overlooked.  The December 2012 examiner also considered the Veteran's extensive post-service treatment for lumbar spine degeneration, beginning in 1991.  Additionally, that examiner took into account the Veteran's own reports of chronic lower back pain, thereby looking beyond the contents of his medical history.  Through this display of familiarity with the objective and subjective facts of the case, the December 2012 examiner effectively distinguished his report from the prior medical opinion, which, for the reasons previously noted, was inadequate to rate the Veteran's claim.  See Barr, 21 Vet. App. at 312.  

Moreover, the Board considers it significant that the findings of the December 2012 VA examiner constituted the most recent additions to the claims file.  Accordingly, the examiner took into account the most up-to-date evidence in the file, which had been forwarded to him in its entirety.  This includes the lumbar spine x-ray report, prepared in June 1991, and the VA outpatient treatment records, dated from February 2012 to October 2012, which were not of record when the initial VA examination was administered.  See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2009) (applying the presumption of regularity to the competence of VA examiners).  The December 2012 VA examiner's thorough review of that recently obtained evidence, and the other pertinent information of record, adds to the probative value of his medical opinion.

The weight of the December 2012 VA examiner's opinion is further highlighted by the remaining prongs of the Nieves-Rodriguez test.  See Nieves-Rodriguez, 22 Vet. App at 305.  In applying these criteria, the Board recognizes that both the January 2012 and December 2012 examiners offered opinions that definitively weighed against the Veteran's claim.  Nevertheless, as discussed above, only the December 2012 examiner's report comprehensively addressed the pertinent clinical and lay evidence.  As such, only that opinion can be considered factually accurate, fully articulated, and sound, in accordance with the second element of Nieves-Rodriguez, supra.  Id.  Similarly, only that opinion can be considered compliant with the third Nieves-Rodriguez element.  Indeed, this final element has been met by virtue of the December 2012 VA DBQ examiner's robust supporting rationale, which not only reconciled the salient in-service and post-service clinical findings but also accounted for the Veteran's own contentions in support of his appeal.  See Davidson v. Shinseki, 581 F.3d 1313, 1315 (Fed. Cir. 2009) (holding that section 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability benefits). 

Having thus articulated its reasons for relying on the December 2012 examiner's report, the Board finds that report tilts the preponderance of the evidence against the Veteran's claim.  As discussed above, that report ruled out a direct link between Veteran's active service and his currently diagnosed degenerative arthritis of the lumbar spine.  Moreover, the Board considers it significant that the prior VA opinion, while less probative than that of the December 2012 examiner, does not contradict that clinician's findings with respect to the third Hickson element.  In fact, there are no competent medical opinions of record that denote a positive nexus between any of the Veteran's documented in-service pathology and his current lumbar spine disorder.

The Board recognizes that the Veteran himself is of the opinion that such a relationship exists.  However, while competent to report a history of in-service and post-service low back symptoms, he has not shown that he has the expertise to comment on a medically complex issue, such as the nature and etiology of his lumbar degenerative arthritis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms, but not to speak as to etiology except in limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.).  As such, the relationship, if any, which exists between that disorder and the Veteran's service is a matter that requires medical expertise to resolve, especially where, as here, it was first manifested many decades after the Veteran's discharge from active service.  

In contrast, such expertise has been demonstrated by the December 2012 VA examiner, whose negative nexus opinion is deemed probative for the reasons summarized above.  Moreover, that examiner's status as a physician specializing in rehabilitation medicine adds to the evidentiary weight of his opinion, relative to the less informed views of the Veteran.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997) (in determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data).  

Furthermore, the Board considers it significant that, despite disagreeing with the December 2012 VA examiner, the Veteran has not alleged that this examiner was unqualified to render etiological findings in connection with this appeal.  Nor has the Veteran submitted any evidence refuting those findings or showings, in the alternative, that he is qualified to ascribe his current lumbar spine disorder to an injury or disease in service.  Therefore, the Board finds that the Veteran's own views in this regard are outweighed by the December 2012 examiner's negative nexus opinion.  

The Board's analysis does not end here as it must now consider whether an alternative to nexus has been presented through continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2012).  In this regard, the Board is conscious of the Federal Circuit's decision in Walker, supra, which limited the theory of continuity of symptomatology to chronic conditions listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  As noted previously, however, such conditions include the degenerative arthritis at issue in this appeal.  Accordingly, the nexus requirement for service connection for that disability can still be met through continuity of symptomatology, which can be established through probative lay evidence.  38 C.F.R. §  3.303(b) (2012); see also Buchanan, 451 F.3d at 1337 (holding that 'the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence' such as actual treatment records).  

Unfortunately, in this case no such evidence has been presented.  On the contrary, while the Veteran has reported a history of chronic low back pain, he has expressly identified its onset within the last 30-40 years.  That is several decades after he left the active service.  Therefore, by the Veteran's own admission, his relevant symptomatology has not persisted on continuous basis since service.

Even if the Veteran had reported a continuity of symptomatology dating back to his years in service, the Board would have to balance his account against the lack of documented complaints or clinical findings for many decades after he left active service.  Indeed, while mindful of the dictates of Buchanan, supra, a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury was incurred in service and resulted in a chronic or persistent disorder.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Therefore, the lengthy gap between the Veteran's separation and the initial manifestation of his lumbar spine disorder, while insufficient to deny his claim on a stand-alone basis, nevertheless weighs against that claim.  Id. Moreover, absent any evidence of low back problems arising within the initial post-service year, the benefits sought on appeal cannot be granted under the provisions of 38 C.F.R. §§ 3.307, 3.309.

Accordingly, service connection for a lumbar spine disorder is not warranted.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  However, as the preponderance of the competent and probative evidence is against the Veteran's claim for entitlement to service connection for a lumbar spine disorder, the doctrine is not applicable in this case.


ORDER

Service connection for a lumbar spine disorder is denied.



____________________________________________
D. TRASKEY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


